Name: Council Regulation (EU) 2015/496 of 17 March 2015 amending Regulation (EEC, Euratom) No 354/83 as regards the deposit of the historical archives of the institutions at the European University Institute in Florence
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  documentation;  European organisations
 Date Published: nan

 25.3.2015 EN Official Journal of the European Union L 79/1 COUNCIL REGULATION (EU) 2015/496 of 17 March 2015 amending Regulation (EEC, Euratom) No 354/83 as regards the deposit of the historical archives of the institutions at the European University Institute in Florence THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Having regard to the consent of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) In accordance with Council Regulation (EEC, Euratom) No 354/83 of 1 February 1983 concerning the opening to the public of the historical archives of the European Economic Community and the European Atomic Energy Community (1), the historical archives of the Union are preserved and are made available to the public wherever possible after the expiry of a period of 30 years. (2) The obligation to establish historical archives and make them available to the public wherever possible is applicable to each of the institutions referred to in Regulation (EEC, Euratom) No 354/83 (the institutions) under the conditions set out therein. (3) Regulation (EEC, Euratom) No 354/83 provides that each institution may hold its historical archives in whatever place it considers most appropriate. (4) In 1984, the European Parliament, the Council and the Commission decided to deposit their historical archives at the European University Institute (EUI) in Florence where they are made available to the public. A contract between the European Communities, represented by the Commission, and the EUI was signed for this purpose on 17 December 1984 (the deposit contract). (5) The European Economic and Social Committee and the European Court of Auditors have since agreed to adhere to the terms of the deposit contract. The European Investment Bank deposits its historical archives at the EUI under a separate Convention with the EUI which was signed on 1 July 2005 and under the Rules on historical archives which were adopted by the Bank's Management Committee on 7 October 2005 (2). (6) The Italian government has made suitable premises available on a permanent basis and free of charge to the EUI to ensure that the deposited archives are preserved and protected in accordance with recognised international standards and to provide the possibility for on-site consultation. (7) The purpose of the deposit of the historical archives of the institutions at the EUI is to provide access to these archives from a single location, to promote their consultation and to stimulate research into the history of European integration and the European institutions. The EUI is a renowned centre of academic research and learning with a focus on Europe and European integration. It has almost 30 years of experience in managing the historical archives of the Union, provides state-of-the-art repository and research facilities built expressly for the preservation and consultation of those archives, and has an international reputation as the centre for those archives. (8) The continued deposit of the historical archives of the institutions at the EUI should be incorporated into Union legislation in order to reflect the role of the EUI as a partner of the institutions in the management of their historical archives. (9) This Regulation should apply to all institutions, and should not alter their responsibility to open their historical archives to the public nor the ownership by each institution of its historical archives. (10) However, the specific nature of the activities of the Court of Justice of the European Union (CJEU) and the European Central Bank (ECB) justifies their exclusion from the obligation set out in this Regulation to deposit their historical archives at the EUI. The CJEU and the ECB may deposit their historical archives at the EUI on a voluntary basis. (11) The institutions and EUI should, where possible, make the historical archives available to the public in digitised and digital form, so as to facilitate their consultation on the internet. (12) Personal data contained in the historical archives of the Union deposited at the EUI should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3). (13) The European Data Protection Supervisor was consulted by the Commission in relation to the legislation proposal that has led to this Regulation, in accordance with Regulation (EC) No 45/2001, and delivered an opinion thereon on 10 October 2012 (4). (14) Detailed provisions for the management of the historical archives at the EUI, including their deposit, access and public consultation, as well as the mutual roles and responsibilities of the institutions and of the EUI, should be set out in a framework partnership agreement. (15) The costs for managing the historical archives of the Union by the EUI should be financed from the general budget of the Union and those costs should be borne by all depositing institutions. (16) Regulation (EEC, Euratom) No 354/83 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC, Euratom) No 354/83 is hereby amended as follows: (1) Article 8 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Each institution, other than the Court of Justice of the European Union (CJEU) and the European Central Bank (ECB), shall deposit at the European University Institute (EUI) in Florence the documents which are part of its historical archives and which it has opened to the public in accordance with this Regulation. The deposit shall take place in accordance with the Annex. Notwithstanding the first subparagraph, the depositing institutions may, for legal or administrative reasons, exclude the deposit of certain original documents at the EUI. In that case, they shall deposit a microform or digital copy of such documents.; (b) the following paragraphs are added: 3. The CJEU and the ECB may deposit their historical archives at the EUI on a voluntary basis. 4. The depositing institutions shall retain the ownership of their archives, as well as exclusive responsibility for the composition of the documents and files that are deposited at or otherwise made available to the EUI. 5. The deposit of the historical archives of the institutions at the EUI shall not affect the protection of the archives as provided for in Article 2 of Protocol No 7 on the Privileges and Immunities of the European Union, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union. 6. The EUI shall ensure the preservation and protection of deposited archives. This preservation and protection shall comply with recognised international standards for the physical protection of archives and shall at least respect the technical and security rules that correspond with those used for the preservation and management of public archives in Italy. To this end, the deposited documents shall be preserved in a purpose-built repository. 7. The EUI shall be solely responsible for the staff called on to manage the historical archives of the Union deposited at the EUI. The EUI shall ensure that the staff assigned to the management of the historical archives has the requisite professional qualifications necessary to carry out the work in this domain. 8. Each depositing institution has the right to receive information with respect to the management of its archives by the EUI and to carry out an inspection of the archives that it has deposited there. 9. The EUI shall make available to the public the historical archives that it receives pursuant to paragraphs 1 and 3. The institutions may also make available to the public a copy of the same historical archives. 10. The costs for the management of the historical archives of the Union shall be financed through contributions by all depositing institutions to the relevant budget line, within the limits of the yearly appropriations made available by the budgetary authority in compliance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union (5). Such financial contributions shall not cover costs related to the provision and adaptation of the buildings and repositories to house the archives and its staff. The size of the contributions referred to in the first subparagraph shall be proportionate to the size of the respective establishment plans of the depositing institutions. Each contribution shall be recalculated whenever additional institutions begin to deposit their historical archives at the EUI or at least every five years. 11. The EUI shall act as processor in accordance with Article 2 of Regulation (EC) No 45/2001, under instructions from the depositing institutions. The EUI shall process any personal data contained in the historical archives of the institutions in accordance with the guarantees set out in that Regulation. 12. The European Data Protection Supervisor shall continue to have supervisory powers over the institutions with respect to the processing of personal data contained in the historical archives deposited with the EUI.. (2) Article 9 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Each institution shall adopt internal rules for the application of this Regulation. These shall include rules for the preservation and opening to the public of historical archives and on the protection of personal data contained therein. Wherever possible, the institutions shall make their archives available to the public by electronic means, including digitised and born-digital archives, and facilitate their consultation on the internet. They shall also conserve documents which are available in forms meeting special needs (such as Braille, large text or recordings).; (b) the following paragraph is added: 3. On behalf of the depositing institutions, the Commission shall conclude a framework partnership agreement with the EUI. That framework partnership agreement shall include detailed provisions on the mutual roles and responsibilities of the institutions and of the EUI for the management of the historical archives of the Union, including their deposit, preservation, access and public consultation.. (3) The text in the Annex shall be added, as the Annex, to Regulation (EEC, Euratom) No 354/83. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 43, 15.2.1983, p. 1. (2) OJ C 289, 22.11.2005, p. 12. (3) OJ L 8, 12.1.2001, p. 1. (4) OJ C 28, 30.1.2013, p. 9. (5) OJ L 298, 26.10.2012, p. 1 ANNEX ANNEX PROVISIONS FOR THE DEPOSIT OF THE HISTORICAL ARCHIVES OF THE INSTITUTIONS AT THE EUROPEAN UNIVERSITY INSTITUTE IN FLORENCE 1. In the case of non-digital archives, the original documents shall be deposited at the EUI for permanent preservation, together with a microform and/or digital copy thereof. In the case of digital archives, the EUI shall have permanent access to the documents in such a way as to allow it to fulfil its obligation to make the historical archives accessible to the public from a single location and to promote their consultation. The originating institutions shall remain responsible for the permanent preservation of their digital archives. 2. The deposit shall take place in annual instalments and, to the extent possible, under the normal archival processing procedures of the institutions. 3. The EUI shall not modify the archival classification established by the depositing institutions, or eliminate or alter documents or files. 4. The EUI shall return to the depositing institutions the originals of any deposited documents and files if requested by these institutions. The depositing institutions shall return the originals to the EUI as soon as they no longer need them. 5. The EUI shall immediately inform depositing institutions about any circumstances that could put at risk the inviolability of the archives that they have deposited.